DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seal disposed within the endless groove” of claims 2 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 8, and 9, the limitation “flow interrupting element” is unclear and indefinite. Claim 1 claims a “flow disrupting element” and it is unclear and indefinite if the “flow interrupting element” is the same as the “flow disrupting element”. For examination purposes, the limitations will be read as “flow disrupting element”.
Claim 8 recites the limitation "the plug" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should be --the flow disrupting element--.
Regarding claim 13, the limitation “an elongate channel in communication with the second opening, the elongate channel defining a longitudinal axis” is unclear and indefinite. Claim 13 depends on claim 12, which already claims an elongate channel and a longitudinal axis. It is therefore unclear and indefinite if the elongate channel and the longitudinal axis of claim 13 is the same elongate channel and longitudinal axis of claim 12. For examination purposes, the limitation will be understood as being different channels but the same axis and will be read as --a second elongate channel in communication with the second opening, the second elongate channel along the longitudinal axis--.
Regarding claim 13, the limitation “an endless groove” is unclear and indefinite. Claim 13 depends on claim 12, which already claims an endless groove. It is therefore unclear and indefinite if the endless groove of claim 13 is the endless groove of claim 12. For examination purposes, the limitation will be understood as being different grooves and will be read as --a second endless groove--.

Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, and 12-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison (U.S. 2012/0037821) in view of Cabezas (U.S. 2010/0032941).

    PNG
    media_image1.png
    630
    888
    media_image1.png
    Greyscale

Annotated Figure 6 from Allison.

    PNG
    media_image2.png
    549
    844
    media_image2.png
    Greyscale

Annotated Figure 9 from Cabezas.
Regarding claims 1 and 2, Allison discloses a valve (2), comprising: a body (4) having: a passage (between 14 and 16) that traverses the body 4 (see paragraph 0019); and an internal chamber (18) that interrupts the passage (between 14 and 16; see paragraph 0019); 5a flow disrupting element (8) disposed within the internal chamber (18) and configured to selectively block the passage (between 14 and 16; see paragraph 0019); a flange (10) attached to the body (4), the flange (10) having: an elongate channel (14) extending therethrough, the channel (14) in fluid communication with the passage (between 14 and 16) and having a longitudinal axis; 10and an end surface (see annotated figure above), in which the end surface (see annotated figure above) is congruent to a first plane which is substantially perpendicular to the longitudinal axis (see paragraph 0019).

Cabezas teaches a pipe flange (1) comprising a removable sleeve (5) disposed in the flange (1), the sleeve (5) having: a first surface (see annotated figure above) parallel to a first plane, the first surface (see annotated figure above) being interrupted 15by an endless groove 18 (see paragraphs 0029 and 0033); and an internally-disposed surface (see annotated figure above) exposed to a passage; a seal (19) disposed within the endless groove 18 (see paragraph 0033).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to provide a removable sleeve disposed in the flange, the sleeve having: a first surface parallel to the first plane, the first surface being interrupted 15by an endless groove; and an internally-disposed surface exposed to the passage; a seal disposed within the endless groove. Doing so would provide a replaceable liner which would be useful for the transport of corrosive or abrasive materials (see paragraph 0012), as recognized by Cabezas.
Regarding claims 12 and 13, Allison discloses a valve (2), comprising: a single-piece body (4), having opposed first (see annotated figure above) and second openings (see annotated figure above) and an internal chamber (18) that is in communication with the first (see annotated figure above) and second openings (see annotated figure above; see paragraph 0019); a flow interruption element (8) disposed within the internal chamber (18) and having a 5fluid passage (see Figure 6) extended therethrough, in which the fluid passage (see Figure 6) communicates with the first (see annotated figure above) and second (see annotated figure above) openings when in an open position and does not communicate with the first (see annotated figure above) and second (see annotated figure above) openings when in a closed position (see paragraph 0019); a first flange (10) extending from the single-piece body (4), the first flange (10) comprising: 10an elongate channel (14) in communication with the first 
Allison fails to disclose a first sleeve at least partially disposed in the first flange, the first sleeve having: a first surface which is substantially perpendicular to the longitudinal axis; and 15an endless groove, in which the endless groove interrupts the first surface; and a second sleeve at least partially disposed in the second flange, the second sleeve having: a second surface which is substantially perpendicular to the longitudinal axis; and 10a second endless groove, in which the second endless groove interrupts the second surface.
Cabezas teaches a pipe flange (1) comprising a sleeve (5) at least partially disposed in the flange (1), the sleeve (5) having: a surface (see annotated figure above) substantially perpendicular to the longitudinal axis; and an endless groove (18) which interrupts the surface.
Further regarding these limitations, please note that the rejection is a combination of Allison and Cabezas. Allison discloses the locations of the two flanges, while Cabezas teaches a liner with a groove for the flanges of Allison. The teaching of the sleeve of Cabezas is being used in each of the two flanges of Allison.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to a first sleeve at least partially disposed in the first flange, the first sleeve having: a first surface which is substantially perpendicular to the longitudinal axis; and 15an endless groove, in which the endless groove interrupts the first surface; and a second sleeve at least partially disposed in the second flange, the second sleeve having: a second surface which is substantially perpendicular to the longitudinal axis; and 10a second endless groove, in which the second endless groove 
Regarding claim 14, Allison as modified teaches the invention as essentially claimed but fails to teach the first and second flange each define radially-displaced connection points.
Cabezas teaches a flange with radially displaced connection points 13 (see paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to provide the first and second flange each define radially-displaced connection points. Doing so would provide a means to tightly attach the flange to another flange (see paragraph 0028), as taught by Cabezas.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Cabezas, in further view of Kemp (U.S. 2005/0173665).
Regarding claim 3, Allison as modified teaches the invention as essentially claimed, but fails to teach the flange is removably attached to the body.
Kemp teaches a rotary valve wherein a flange (24) is removably attached to a body 12 (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to provide the flange is removably attached to the body, as taught by Kemp. Doing so would provide flanges which can be removed and serviced in the event of wear.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Cabezas, in further view of Kemp, in further view of McGuire et al. (U.S. 2006/0027779).
Regarding claim 4, Allison as modified teaches the invention as essentially claimed, but fails to teach the sleeve is configured to extend from a central opening of the flange into the internal chamber of the body.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to provide the sleeve is configured to extend from a central opening of the flange into the internal chamber of the body, as taught by McGuire. Doing so would provide protection along the entire pipe line.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Cabezas, in further view of Kabel (U.S. Patent No. 4,796,858).
Regarding claims 9 and 15, Allison as modified teaches the invention as essentially claimed, but fails to teach in which the flow disrupting element / the flow interruption element is a rotatable plug.
Kabel teaches a valve in which the flow disrupting element / the flow interruption element is a rotatable plug 66 (Col. 5, lines 15-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to provide in which the flow disrupting element / the flow interruption element is a rotatable plug, as taught by Kabel. Doing so would provide an alternative known valve which would provide a smaller profile.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Cabezas, in further view of Kabel, in further view of McCarty (U.S. 2016/0109035).
Regarding claims 10 and 11, Allison discloses a system. Allison as modified above teaches the valve of claim 9 (see rejection above).  
Allison fails to teach a high-pressure fluid within the valve; the high pressure fluid is subject to a pressure of greater than five thousand pounds per square inch.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allison to provide a high-pressure fluid within the valve; the high pressure fluid is subject to a pressure of greater than five thousand pounds per square inch, as taught by McCarty. Doing so would provide alternative known applications for the valve.
Claims 1, 2, 5-7, and 12-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Cabezas.

    PNG
    media_image3.png
    440
    712
    media_image3.png
    Greyscale

Annotated Figure 1 from Dhawan.
Regarding claims 1 and 2, Dhawan discloses a valve (1), comprising: a body (3) having: a passage (8, 9) that traverses the body 3 (see paragraph 0032); and an internal chamber (11) that interrupts the passage 8, 9 (see paragraph 0032); 5a flow disrupting element (13) disposed within the internal chamber 
Dhawan fails to disclose a removable sleeve disposed in the flange, the sleeve having: a first surface parallel to the first plane, the first surface being interrupted 15by an endless groove; and an internally-disposed surface exposed to the passage; a seal disposed within the endless groove.
Cabezas teaches a pipe flange (1) comprising a removable sleeve (5) disposed in the flange (1), the sleeve (5) having: a first surface (see annotated figure above) parallel to a first plane, the first surface (see annotated figure above) being interrupted 15by an endless groove 18 (see paragraphs 0029 and 0033); and an internally-disposed surface (see annotated figure above) exposed to a passage; a seal (19) disposed within the endless groove 18 (see paragraph 0033).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide a removable sleeve disposed in the flange, the sleeve having: a first surface parallel to the first plane, the first surface being interrupted 15by an endless groove; and an internally-disposed surface exposed to the passage; a seal disposed within the endless groove. Doing so would provide a replaceable liner which would be useful for the transport of corrosive or abrasive materials (see paragraph 0012), as recognized by Cabezas.
Regarding claim 5, Dhawan as modified teaches the invention as essentially claimed and further teaches an insert (35) disposed within the internal chamber (11) and at least partially surrounding the flow disrupting element (13), in which the insert (35) has an external surface, a portion of which is congruent with a portion of the curved side of a cone (see Figure 3).

Regarding claim 7, Dhawan as modified teaches the invention as essentially claimed but fails to teach a seal positionable within the endless groove of the sleeve. 
Cabezas teaches a pipe flange (1) a seal (19) disposed within the endless groove 18 (see paragraph 0033).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide a seal disposed within the endless groove. Doing so would provide a seal for the replaceable liner which would be useful for the transport of corrosive or abrasive materials (see paragraph 0012), as recognized by Cabezas.
Regarding claims 12 and 13, Dhawan discloses a valve, comprising: a single-piece body (3), having opposed first and second openings (8, 9) and an internal chamber (11) that is in communication with the first and second openings 8, 9 (see paragraph 0032); a flow interruption element (13) disposed within the internal chamber (11) and having a 5fluid passage (27) extended therethrough, in which the fluid passage (27) communicates with the first and second openings (8, 9) when in an open position and does not communicate with the first and second openings (8, 9) when in a closed position (see paragraph 0034); a first flange (see annotated figure above) extending from the single-piece body (3), the first flange (see annotated figure above) comprising: 10an elongate channel (portion of 8, 9 within the flange) in communication with the first opening (8), the elongate channel (portion of 8, 9 within the flange) defining a longitudinal axis; a second flange (see annotated figure above) extending from the single-piece body (3), the second flange (see annotated figure above) comprising: a second elongate 
Dhawan fails to disclose a first sleeve at least partially disposed in the first flange, the first sleeve having: a first surface which is substantially perpendicular to the longitudinal axis; and 15an endless groove, in which the endless groove interrupts the first surface; and a second sleeve at least partially disposed in the second flange, the second sleeve having: a second surface which is substantially perpendicular to the longitudinal axis; and 10a second endless groove, in which the endless groove interrupts the second surface.
Cabezas teaches a pipe flange (1) comprising a sleeve (5) at least partially disposed in the flange (1), the sleeve (5) having: a surface (see annotated figure above) substantially perpendicular to the longitudinal axis; and an endless groove (18) which interrupts the surface.
Further regarding these limitations, please note that the rejection is a combination of Dhawan and Cabezas. Dhawan discloses the locations of the two flanges, while Cabezas teaches a liner with a groove for the flanges of Dhawan. The teaching of the sleeve of Cabezas is being used in each of the two flanges of Dhawan.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to a first sleeve at least partially disposed in the first flange, the first sleeve having: a first surface which is substantially perpendicular to the longitudinal axis; and 15an endless groove, in which the endless groove interrupts the first surface; and a second sleeve at least partially disposed in the second flange, the second sleeve having: a second surface which is substantially perpendicular to the longitudinal axis; and 10a second endless groove, in which the second endless groove interrupts the second surface. Doing so would provide a replaceable liner which would be useful for the transport of corrosive or abrasive materials (see paragraph 0012), as recognized by Cabezas.

Cabezas teaches a flange with radially displaced connection points 13 (see paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide the first and second flange each define radially-displaced connection points. Doing so would provide a means to tightly attach the flange to another flange (see paragraph 0028), as taught by Cabezas.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Cabezas, in further view of Kemp.
Regarding claim 3, Dhawan as modified teaches the invention as essentially claimed, but fails to teach the flange is removably attached to the body.
Kemp teaches a rotary valve wherein a flange (24) is removably attached to a body 12 (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide the flange is removably attached to the body, as taught by Kemp. Doing so would provide flanges which can be removed and serviced in the event of wear.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Cabezas, in further view of Kemp, in further view of McGuire.
Regarding claim 4, Dhawan as modified teaches the invention as essentially claimed, but fails to teach the sleeve is configured to extend from a central opening of the flange into the internal chamber of the body.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide the sleeve is configured to extend from a central opening of the flange into the internal chamber of the body, as taught by McGuire. Doing so would provide protection along the entire pipe line.
Claims 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Cabezas, in further view of Kabel.
Regarding claim 8, Dhawan as modified teaches the invention as essentially claimed and further teaches the insert (35) is characterized as a first insert (35a) and the seat member (33) is characterized as a first seat member (33a), further comprising: a second insert (35b) disposed within the internal chamber (11) and at least partially surrounding the flow disrupting element 13 (see paragraph 0041); and 5a second seat member (33b) partially disposed within the passage (8, 9) and extending into the internal chamber (11), the second seat member (33b) disposed on an opposite side of the flow interrupting element (13) from the first seat member (35a) and further comprising: a tubular portion extending into the passage and forming an inner secondary passage therethrough (see paragraph 0041; see Figure 2); 10an end surface disposed within the internal chamber 11.
Dhawan fails to teach a groove formed in the end surface and surrounding the inner secondary passage following a non-planar path.
Kabel teaches a plug valve comprising a groove (136) formed in an end surface (112), the groove (136) surrounding an inner secondary passage (104) and extending along a non-planar path (see Figure 4; Col. 7, lines 7-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide a groove formed in the end surface 
Regarding claims 9 and 15, Dhawan as modified teaches the invention as essentially claimed, but fails to teach in which the flow disrupting element / the flow interruption element is a rotatable plug.
Kabel teaches a valve in which the flow disrupting element / the flow interruption element is a rotatable plug 66 (Col. 5, lines 15-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide in which the flow disrupting element / the flow interruption element is a rotatable plug, as taught by Kabel. Doing so would provide an alternative known valve which would provide a smaller profile.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Cabezas, in further view of Kabel, in further view of McCarty.
Regarding claims 10 and 11, Dhawan discloses a system. Dhawan as modified above teaches the valve of claim 9 (see rejection above).  
Dhawan fails to teach a high-pressure fluid within the valve; the high pressure fluid is subject to a pressure of greater than five thousand pounds per square inch.
McCarty teaches a valve comprising a high-pressure fluid within the valve (see paragraph 0043); the high pressure fluid is subject to a pressure of greater than five thousand pounds per square inch (see paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dhawan to provide a high-pressure fluid within the valve; the high pressure fluid is subject to a pressure of greater than five thousand pounds per square inch, as taught by McCarty. Doing so would provide alternative known applications for the valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753